Appeal by the defendant from two judgments of the County Court, Westchester County (LaCava, J.), both rendered March 10,1995, convicting him of burglary in the second degree under Indictment No. 94-00690 and burglary in the second degree under Indictment No. 94-01057, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant, with the advice of competent counsel, knowingly, intelligently, and voluntarily entered pleas of guilty, and may not collaterally attack those pleas through a double jeopardy challenge which is not evident on the face of the indictments (see, United States v Broce, 488 US 563, 574; People v Allen, 86 NY2d 599, 603-604).
The defendant’s remaining contention is without merit (see, Penal Law § 70.08). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.